Order entered October 29, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00849-CV

               DSM MANAGEMENT GROUP INC., Appellant

                                         V.

               CULINAIRE INTERNATIONAL, INC., Appellee

                    On Appeal from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-07194

                                     ORDER

      In a case status report filed October 28, 2020, appellant informs the Court

the parties have successfully mediated their dispute and requests an additional

thirty days to finalize documents. We GRANT the request and ORDER appellant

to file either a motion to dismiss the appeal or status report no later than November

30, 2020. All other deadlines in the appeal remain SUSPENDED.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE